OPINION — AG — **** PAYMENT OF SCHOOL ELECTION EXPENSES **** IT IS LAWFUL FOR THE COUNTY TREASURER TO SET UP A SPECIAL DEPOSITORY ACCOUNT FOR PAYMENT OF SCHOOL ELECTION EXPENSES FOR THE COUNTY ELECTION BOARD PURSUANT TO THE AUTHORITY VESTED IN 70 O.S. 1971 2-101 [70-2-101], 19 O.S. 1971 623 [19-623], 19 O.S. 1971 642 [19-642], 19 O.S. 1971 681 [19-681].  SCHOOL DISTRICTS ARE REQUIRED TO PAY CLAIMS SO SUBMITTED BY THE COUNTY ELECTION BOARDS PURSUANT TO THE PROVISIONS OF 70 O.S. 1971 2-101 [70-2-101] (LARRY L. FRENCH)